Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed August 15, 2022, with respect to the rejection(s) of claim(s) 2-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Lim regarding the amended limitations of wherein the implant comprises a leading end and a trailing end with respect to a direction of insertion into the intervertebral space, wherein the leading end and the trailing end are opposite each other along the lateral direction.

Claim Objections
Claim 8 is objected to because of the following informalities: Examiner believes “confirm” in line 3 should be “conform.”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,828,849 to Lim in view of U.S. Patent Pub. No. 2005/0278026 to Gordon et al.
As to Claim 2, Lim discloses a lateral intervertebral implant (10, Figs. 2-4) configured for insertion into an intervertebral disc space along a lateral direction (Col. 1, Lines 32-53, Col. 10, Lines 36-40). The lateral intervertebral implant comprises a leading end (near ref. 31 of Fig, 4) and a trailing end (near ref. 30 of Fig. 4) with respect to a direction of insertion into the intervertebral space (insertion configuration seen in Figs. 10-12, Col. 6, Lines 22-45), wherein the leading end and the trailing end are opposite each other along the lateral direction (Fig. 4), a superior bone contacting member (20) configured to face a superior vertebral body (at 21), and an inferior bone contacting member (30) configured to face an inferior vertebral body (at 31), and an expansion member (40) that is disposed between the superior and inferior bone contacting members (Fig. 4). In the expanded position, respective entireties of the superior and inferior bone contacting members are spaced further apart from each other in the expanded position (Fig. 3) with respect to the collapsed position (Fig. 2, Col. 4, Lines 56-67 – Col. 5, Lines 1-14).
As to Claim 5, Lim discloses a lateral intervertebral implant wherein the width of the intervertebral implant is expandable along the anterior-posterior direction, and wherein the superior bone contacting member contacts the inferior bone contacting member so as to prevent movement of the superior and inferior bone contacting members toward each other when the intervertebral implant is in the collapsed configuration (seen in Fig. 2, Col. 3, Lines 34-46 and 54-63).
As to Claim 6, Lim discloses a lateral intervertebral implant wherein the implant has a length along the lateral direction (along longitudinal axis of 12, Figs. 1-2) and a width along the anterior-posterior direction (width transverse to longitudinal axis of 12, Figs. 1-2), and the length is greater than the width (seen in Fig. 2).
As to Claim 10, Lim discloses a lateral intervertebral implant wherein the expansion member (40) is disposed between the superior and inferior bone contacting members (Fig. 4, Col. 4, Lines 29-53).
As to Claim 11, Lim discloses a lateral intervertebral implant wherein the expansion member (40) is separate from each of the superior and inferior bone contacting members (Fig. 4, Col. 4, Lines 29-53).
As to Claims 2, 3, 5, 6, and 8-11, Lim discloses the claimed invention except for wherein at least one of the superior and inferior bone contacting members is configured to tilt relative to the other of the superior and inferior bone contacting members along an anterior-posterior direction to achieve intervertebral lordotic distraction, the anterior-posterior direction oriented perpendicular to the lateral direction after the expansion member has expanded the implant from the collapsed position to the expanded position, wherein the at least one of the superior and inferior bone contacting members is configured to tilt so as to confirm to the respective one of the superior and inferior vertebral bodies, and wherein each of the superior and inferior bone contacting members comprises teeth that are configured to engage the superior and inferior vertebral bodies, respectively
Gordon discloses an expandable intervertebral implant (496, Fig. 26A-26B)) wherein the superior bone contacting member (502) is configured to tilt relative to the inferior bone contacting member (500) along an anterior-posterior direction to achieve intervertebral lordotic distraction, the anterior-posterior direction oriented perpendicular to the lateral direction after the expansion member has expanded the implant from the collapsed position to the expanded position (tilt seen in 26B after expansion by member 506 in Fig. 26A, [0205-0206]). The superior bone contacting member (502) is configured to tilt so as to conform to the superior vertebral bodies [0206]. Each of the superior (432) and inferior (390) bone contacting members [0196] can comprise teeth (438) that are configured to engage the superior and inferior vertebral bodies, respectively (Fig. 21A and [0196]) in order to allow for the implant to be adjusted to a desired angle to restore proper curvature of the spine [0206]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Lim with the tilt modifications of Gordon in order to allow for the implant to be adjusted to a desired angle to restore proper curvature of the spine.

Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,828,849 to Lim in view of U.S. Patent Pub. No. 2005/0278026 to Gordon et al. in further view of U.S. Patent Pub. No. 2008/0243251 to Stad et al.
As to Claims 4 and 7, Lim and Gordon disclose the claimed invention except for wherein the implant has a length along the lateral direction and a width along the anterior-posterior direction and the width of the intervertebral implant is expandable along the anterior-posterior direction.
Stad discloses an intervertebral implant (Fig. 4C) wherein the implant has a length along the lateral direction and a width along the anterior-posterior direction (Fig. 4C), and the width of the intervertebral implant is expandable along the anterior-posterior direction (expansion seen in Figs. 4A-4B, [0036]) in order to allow for the implant to maintain a small profile during insertion while being capable of stabilizing intervertebral spaces with varying dimensions [0011, 0036].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Lim and Gordon with the expansion modifications of Stad in order to allow for the implant to maintain a small profile during insertion while being capable of stabilizing intervertebral spaces with varying dimensions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775